19-11711-scc        Doc 176       Filed 02/05/21 Entered 02/05/21 10:06:20           Main Document
                                               Pg 1 of 2



                                Adjourned Hearing Date and Time: March 10, 2021 at 11:00 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
 In re                                                   :
                                                         :   Chapter 7
                                                         :
 THE D&M CAPITAL GROUP, LLC                              :   Case No. 19-11711-scc
                                                         :
                                     Debtor.             :
                                                         :
-------------------------------------------------------x

               NOTICE OF ADJOURNMENT OF HEARING ON MOTION OF
                    RADWAN DIAMOND & JEWELLERY TRADING
                TO LIFT THE AUTOMATIC STAY OR FOR RECOUPMENT

PLEASE TAKE NOTICE that:

         1.      The hearing to consider the Motion to Lift the Automatic Stay to Allow Setoff of

Mutual Prepetition Debts or Alternatively for Recoupment (Doc.106) (“Motion”) filed by Radwan

Diamond & Jewellery Trading (“Radwan”), scheduled to be heard before The Honorable Shelley

C. Chapman, United States Bankruptcy Judge, in her Courtroom at the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, New York, New York 10004

(the “Court”), on February 17, 2021 at 11:00 a.m., prevailing Eastern time, is adjourned to March

10, 2021 at 11:00 a.m., prevailing Eastern time (the “Hearing”).

         2.      The Hearing will be conducted telephonically pursuant to General Order M-543 of

the Bankruptcy Court, and Bankruptcy Judge Chapman’s Chambers Rules, both of which may be

found on the Bankruptcy Court’s website at www.nysb.uscourts.gov (the “Court’s Website”).



{11892507:1}
19-11711-scc     Doc 176     Filed 02/05/21 Entered 02/05/21 10:06:20          Main Document
                                          Pg 2 of 2



Parties wishing to participate in the Hearing telephonically must register with Court Solutions.

Information on how to register with Court Solutions can be found in General Order M-543 and on

the Court Solutions website at https://www.court-solutions.com/.

         3.    The Motion with exhibits is available for viewing on the Internet through the

Court’s Website (www.nysb.uscourts.gov), or upon request to the undersigned or the Clerk of the

Court. A Pacer password is required to access documents on the Court’s Website.

         4.    The Hearing may be adjourned from time to time without any further notice except

for an announcement at the Hearing.

Dated: New York, New York             WINDELS MARX LANE & MITTENDORF, LLP
       February 4, 2021               Attorneys for Alan Nisselson, Chapter 7 Trustee


                                      By:    /s/ Leslie S. Barr
                                             Leslie S. Barr (lbarr@windelsmarx.com)
                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11892507:1}                                    2
